Name: Council Regulation (EEC) No 3241/88 of 18 October 1988 on the fixing of an intervention threshold in Spain for clementines for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 88 Official Journal of the European Communities No L 289/3 COUNCIL REGULATION (EEC) No 3241/88 of 18 October 1988 on the fixing of an intervention threshold in Spain for Clementines for the 1988/89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular Article 16a thereof, Having- regard to the proposal from the Commission, Whereas, in accordance with Article 1 6a (3) of Regulation (EEC) No 1035/72, where, during the verification of convergence stage, intervention operations are carried out in Spain for Clementines in accordance with the provisions, the Council is to fix for that product an intervention threshold which, if exceeded, will entail a reduction in Spanish institutional prices for the following marketing year ; Whereas intervention operations have been carried out in Spain for Clementines since the 1987/88 marketing year ; whereas an intervention threshold should also be fixed for that product in Spain ; Whereas the criteria used for the Community as constituted at 31 December 1985 should be followed for the fixing of that threshold, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year, an intervention threshold for Clementines is hereby fixed in Spain at 10 % of the average production grown for consumption as freh fruit over the last five marketing years for which data are available . 2. The Commission shall adopt the intervention threshold referred to in paragraph 1 in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 October 1988 . For the Council The President Y. POTTAKIS (') OJ No 1 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 23, 28 . 1 . 1988, p. 1 .